                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 DONALD E. MUDICA, III,

                         Plaintiff,

          v.                                              CAUSE NO. 3:19-CV-1090-DRL-MGG

 WEXFORD MEDICAL,

                         Defendant.

                                      OPINION AND ORDER

        Donald E. Mudica, III is a prisoner at the Westville Correctional Facility who, without a

lawyer, filed a motion asking for preliminary injunctive relief. ECF 1. A filing by an unrepresented

party “is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Mr. Mudica did not file a complaint. Nevertheless, the

court will construe the motion as both a preliminary injunction motion and a complaint asking for

injunctive relief.

        Mr. Mudica alleges he has “symptoms of late stage cancer including knots, sores that won’t

heal, and nausea.” ECF 1 at 1. He alleges that medical staff at Westville examined a lump in his mouth

and determined it is a “only a cyst,” but Mr. Mudica does not agree with that assessment. Id. He

believes that the only way to determine whether the lump is cancerous is to have a biopsy or an MRI,

which he asks the court to order.

        Under the Eighth Amendment, inmates are entitled to constitutionally adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). Here, Mr. Mudica has not provided a sufficient factual basis

for his injunctive relief claim that he is being denied constitutionally adequate medical care. He alleges

that, after a delay of several months, he has now been evaluated and diagnosed by the medical staff
for the lump in his mouth. Importantly, Mr. Mudica does not allege that he is failing to receive

treatment for his specific symptoms. He simply disagrees with the diagnosis of the medical staff and

demands additional testing in the form of a biopsy or MRI. Without additional factual detail, it is not

possible to infer plausibly that his current care is constitutionally inadequate. See e.g. Arnett v. Webster,

658 F.3d 742, 751 (7th Cir. 2011) (mere disagreement with medical professionals about the appropriate

course of treatment does not establish deliberate indifference, nor does negligence or even medical

malpractice); Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (“medical professionals are not required

to provide ‘proper’ medical treatment to prisoners, but rather they must provide medical treatment

that reflects ‘professional judgment, practice, or standards’”); see also Snipes v. DeTella, 95 F.3d 586, 592

(7th Cir. 1996) (“Constitution is not a medical code that mandates specific medical treatment”).

        A complaint must contain enough factual matter to “state a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true (even if doubtful

in fact).” Twombly, 550 U.S. at 555 (citations and footnote omitted). “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quotation

marks and brackets omitted). Thus, “a plaintiff must do better than putting a few words on paper that,

in the hands of an imaginative reader, might suggest that something has happened to her that might be

redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in

original). As presented, Mr. Mudica has not stated a claim for injunctive relief.




                                                     2
        A “preliminary injunction is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong,

520 U.S. 968, 972 (1997) (emphasis in original).

        To obtain a preliminary injunction, a plaintiff must first show that: (1) without such
        relief, it will suffer irreparable harm before final resolution of its claims; (2) traditional
        legal remedies would be inadequate; and (3) it has some likelihood of success on the
        merits. If a plaintiff makes such a showing, the court next must weigh the harm the
        plaintiff will suffer without an injunction against the harm the defendant will suffer
        with one. This assessment is made on a sliding scale: The more likely the plaintiff is to
        win, the less heavily need the balance of harms weigh in his favor; the less likely he is
        to win, the more need it weigh in his favor. Finally, the court must ask whether the
        preliminary injunction is in the public interest, which entails taking into account any
        effects on non-parties. Ultimately, the moving party bears the burden of showing that
        a preliminary injunction is warranted.

Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations and quotation marks

omitted).

        Here, Mr. Mudica has no chance of success on the merits because he has not alleged sufficient

facts to state a claim. As such, he has not met his burden for preliminary injunctive relief. Nevertheless,

if he has facts to support his allegation that he is being denied constitutionally adequate medical care,

he may file an amended complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). To do so

he must place this cause number on a blank Prisoner Complaint (INND Rev. 8/16) form, which

is available from the law library. As the instructions on the court’s complaint form explain, Mr. Mudica

needs to write a short and plain statement telling what each defendant he is suing is doing wrong. He

needs to explain when, where, why, and how each defendant is violating his rights. Mr. Mudica must

also resolve his filing fee status either by paying the full filing fee or by seeking leave to proceed in

forma pauperis.

        For these reasons, the court:

        (1) DENIES the motion for preliminary injunction (ECF 1);




                                                      3
        (2) GRANTS Donald E. Mudica, III, until January 8, 2020 to file an amended complaint and

resolve his filing fee status; and

        (3) CAUTIONS Donald E. Mudica, III, if he does not respond by the deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A without further notice.

        SO ORDERED.

        November 26, 2019                            s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                4
